
	
		I
		112th CONGRESS
		1st Session
		H. R. 2976
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Rothman of New
			 Jersey (for himself and Mr. King of New
			 York) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enhance public safety by making more spectrum
		  available to public safety agencies, to facilitate the development of a
		  wireless public safety broadband network, to provide standards for the spectrum
		  needs of public safety agencies, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Help Emergency Responders Operate Emergency Systems Act of
			 2011 or the HEROES Act of 2011.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Allocation and Assignment of Public Safety
				Licenses
					Sec. 101. Findings.
					Sec. 102. Allocation and assignment of public safety
				licenses.
					Sec. 103. Standards.
					Sec. 104. Rule of construction.
					Title II—Funding
					Sec. 201. Definitions.
					Sec. 202. Funding.
					Sec. 203. Public safety interoperable broadband network
				construction.
					Sec. 204. Public safety interoperable broadband maintenance and
				operation.
					Sec. 205. Audits.
					Sec. 206. Auction of spectrum to fund the interoperable
				broadband network construction fund, the operation and maintenance fund, and
				the narrowbanding compliance assistance program.
					Sec. 207. Narrowbanding assistance.
					Sec. 208. Extension of auction authority and assurance of open
				auctions.
					Sec. 209. Report on efficient use of public safety
				spectrum.
					Sec. 210. Report on long-term interoperability using IP-based
				solutions.
				
			IAllocation and
			 assignment of public safety licenses
			101.FindingsThe Congress finds the following:
				(1)The communications
			 capabilities of first responders and other public safety agencies directly
			 affect the public safety of the people of the United States and our national
			 security.
				(2)As events such as
			 the terrorist attacks of September 11, 2001, and Hurricane Katrina revealed,
			 the inability of local, State, tribal, and Federal first responders to
			 communicate effectively during an emergency impairs operations to respond to
			 terrorist acts and natural disasters.
				(3)Many public safety
			 communications systems rely on commercially available systems that lack
			 broadband capabilities or otherwise fail to provide the level of service
			 necessary to meet the mission-critical needs of public safety agencies.
				(4)A
			 wireless public safety broadband network is needed to guarantee priority access
			 for public safety use and first responder interoperability across the United
			 States.
				(5)Allocating the
			 paired electromagnetic spectrum bands of 758–763 megahertz and 788–793
			 megahertz, referred to as the D Block, to public safety agencies will fulfill
			 the needs of public safety agencies for sufficient spectrum and would help
			 reduce the complexity and future operating cost of public safety communications
			 systems.
				(6)Because the
			 communications needs of public safety agencies may differ by geographic region
			 (including whether they require a dedicated communications system or can rely
			 on a system shared with commercial users), each region requires flexibility to
			 develop a model that meets its local needs without sacrificing the
			 interoperability of the nationwide system.
				(7)The most timely
			 and cost-effective way to achieve nationwide interoperability in public safety
			 communications will be to leverage commercial infrastructure without
			 compromising the mission-critical needs of public safety agencies.
				(8)The use by public
			 safety agencies of standardized technologies commonly employed in the
			 commercial telecommunications sector will provide significant benefits,
			 including improved capabilities, greater economies of scale, and more rapid
			 adoption of technological innovations.
				(9)When it is in the
			 interest of public safety, the Federal Communications Commission should
			 encourage any public safety licensee or spectrum lessee to consider using
			 existing or planned commercial infrastructure.
				102.Allocation and
			 assignment of public safety licenses
				(a)Spectrum
			 AllocationSection 337(a) of the Communications Act of 1934 (47
			 U.S.C. 337(a)) is amended—
					(1)in paragraph (1),
			 by striking 24 and inserting 34; and
					(2)in paragraph (2),
			 by striking 36 and inserting 26.
					(b)AssignmentSection
			 337(b) of the Communications Act of 1934 (47 U.S.C. 337(b)) is amended to read
			 as follows:
					
						(b)Assignment
							(1)In
				generalNot later than 60 days after the date of enactment of the
				HEROES Act of 2011, the
				Commission shall allocate the paired electromagnetic spectrum bands of 758–763
				megahertz and 788–793 megahertz for public safety broadband communications and
				shall license such paired bands to the public safety broadband licensee.
							(2)Establishment of
				rules
								(A)In
				generalThe Commission shall establish rules to permit the public
				safety broadband licensee to authorize providers of public safety services to
				construct and operate a wireless public safety broadband network in the
				spectrum licensed to the public safety broadband licensee if the public safety
				broadband licensee determines that such authorization would expedite the
				deployment of public safety broadband communications.
								(B)Network
				requirementsThe Commission shall require that any such wireless
				public safety broadband network shall—
									(i)be
				fully interoperable and remain interoperable with, and in conformance with the
				same broadband technology standards as, all other public safety broadband
				systems deployed or authorized;
									(ii)provide for
				roaming by local, State, tribal, and Federal governments and other authorized
				users of the spectrum licensed to the public safety broadband licensee;
									(iii)provide priority
				access to public safety agencies;
									(iv)be built to
				survive most large-scale disasters;
									(v)ensure that
				networks of such systems have the appropriate level of cyber security;
									(vi)ensure that
				authorized users have control over all local network uses consistent with rules
				established by the Commission; and
									(vii)be consistent
				with the Statewide Interoperable Communications Plans adopted by each State and
				the National Emergency Communications Plan, as adopted by the Department of
				Homeland Security.
									(C)Deadlines
									(i)RulesThe
				Commission shall establish rules under this paragraph not later than 9 months
				after the date of enactment of the HEROES Act
				of 2011.
									(ii)Report
										(I)In
				generalNot later than 60 days after the date of enactment of the
				HEROES Act of 2011, the public
				safety broadband licensee shall submit a report to the appropriate committees
				of Congress on the phased network deployment plan of such spectrum
				bands.
										(II)DefinitionsFor
				purposes of subclause (I), the term appropriate committees of
				Congress means—
											(aa)the
				Committee on Homeland Security and Governmental Affairs of the Senate;
											(bb)the
				Committee on Commerce, Science, and Transportation of the Senate;
											(cc)the
				Committee on Energy and Commerce of the House of Representatives; and
											(dd)the
				Committee on Homeland Security of the House of
				Representatives.
											.
				(c)Network-Sharing
			 AgreementsSection 337 of the Communications Act of 1934 (47
			 U.S.C. 337) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following:
						
							(f)Rulemaking
				RequiredThe Commission shall establish regulations to—
								(1)authorize the
				shared use of the public safety broadband spectrum and network infrastructure
				by entities that are not defined as public safety services in subsection
				(g)(1), subject to the requirement that public safety services retain priority
				access to the spectrum, pursuant to procedures adopted by the Commission, so
				long as the needs of other governmental entities needs are considered before
				commercial entities; and
								(2)allow use of the
				public safety broadband spectrum by emergency response providers, as defined in
				section 2 of the Homeland Security Act of 2002 (6 U.S.C.
				101).
								.
					(d)DefinitionSection
			 337(g) of the Communications Act of 1934 (as so redesignated) is
			 amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (3) and (4), respectively; and
					(2)by inserting
			 before paragraph (3), as so redesignated, the following:
						
							(1)Public safety
				broadband licenseeThe term public safety broadband
				licensee means a licensee as defined by the Commission in its Second
				Report and Order adopted July 31, 2007 (FCC 07–132), and selected in the
				Commission’s Order adopted November 19, 2007 (FCC 07–199), by the Commission to
				be the licensee for spectrum between 763–768 and 793–798 megahertz.
							(2)Public safety
				broadband spectrumThe term public safety broadband
				spectrum means the electromagnetic spectrum between 758 megahertz and
				768 megahertz, inclusive, and 788 megahertz and 798 megahertz, inclusive, and
				any additional electromagnetic frequencies allocated by the Commission for
				public safety broadband
				use.
							.
					103.Standards
				(a)Interoperability
			 RequirementsNot later than 180 days after the date of enactment
			 of this Act, the Chairman of the Federal Communications Commission, in
			 consultation with the Director of the National Institute of Standards and
			 Technology, the Secretary of Homeland Security, the Attorney General, and
			 local, State, tribal, and Federal public safety agencies, shall develop a
			 public safety agency statement of requirements that enables nationwide
			 interoperability and roaming across any communications system using public
			 safety broadband spectrum, as defined in section 337(g) of the Communications
			 Act of 1934.
				(b)SpecificationsThe
			 Secretary of Homeland Security, in coordination with the Director of the
			 National Institute of Standards and Technology, shall establish an appropriate
			 standard, or set of standards, for meeting the public safety agency statement
			 requirements developed under subsection (a), taking into consideration—
					(1)the extent to
			 which particular technologies and user equipment are, or are likely to be,
			 available in the commercial marketplace;
					(2)the availability
			 of necessary technologies and equipment on reasonable and nondiscriminatory
			 licensing terms;
					(3)the ability to
			 evolve with technological developments in the commercial marketplace;
					(4)the ability to
			 accommodate prioritization for public safety transmissions;
					(5)the ability to
			 accommodate appropriate security measures for public safety transmissions;
			 and
					(6)any other
			 considerations the Federal Communications Commission deems appropriate.
					104.Rule of
			 constructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to overturn,
			 supersede, or otherwise preempt the Federal Communication Commission’s Order
			 adopted on November 19, 2007 (FCC 07–199), setting forth the roles and
			 responsibilities of the public safety broadband licensee (as such term is
			 defined in section 337(g) of the Communications Act of 1934) and the Federal
			 Communications Commission, except that the following may, by rule or order, be
			 modified by the Commission:
				(1)Any organization
			 seeking membership to the board of directors of the public safety broadband
			 licensee may be voted in by a simple majority of the then serving members of
			 the Board of Directors.
				(2)The Board of
			 Directors of the public safety broadband licensee shall include the following
			 organizations:
					(A)International
			 Association of Chiefs of Police.
					(B)International
			 Association of Fire Chiefs.
					(C)National Sheriffs’
			 Association.
					(D)International
			 Association of Fire Fighters.
					(E)National Volunteer
			 Fire Council.
					(F)Fraternal Order of
			 Police.
					(G)Major Cities
			 Chiefs Association.
					(H)Metropolitan Fire
			 Chiefs Association.
					(I)Major County
			 Sheriffs’ Association.
					(J)Association of
			 Public-Safety Communications Officials, International.
					(K)National Emergency
			 Management Association.
					(L)International
			 Association of Emergency Managers.
					(M)Police Executive
			 Research Forum.
					(N)National Criminal
			 Justice Association.
					(O)National
			 Association of Police Organizations.
					(P)National
			 Organization of Black Law Enforcement Executives.
					(Q)Association of Air
			 Medical Services.
					(R)Advocates for
			 Emergency Medical Services.
					(S)Emergency Nurses
			 Association.
					(T)National
			 Association of Emergency Medical Services Physicians.
					(U)National
			 Association of Emergency Medical Technicians.
					(V)National
			 Association of State Emergency Medical Service Officials.
					(W)National Emergency
			 Medical Services Management Association.
					(X)International
			 Municipal Signal Association.
					(Y)American Probation
			 and Parole Association.
					(Z)National Governors
			 Association.
					(AA)National
			 Association of Counties.
					(BB)National League
			 of Cities.
					(CC)United States
			 Conference of Mayors.
					(DD)Council of State
			 Governments.
					(EE)International
			 City/County Managers Association.
					(FF)National
			 Conference of State Legislatures.
					(GG)National
			 Association of Regional Councils.
					(HH)Utilities Telecom
			 Council.
					(II)American
			 Association of State Highway Transportation Officials.
					(JJ)American Hospital
			 Association.
					(KK)Forestry
			 Conservation Communications Association.
					(LL)National
			 Association of State 911 Administrators.
					(MM)National Troopers
			 Coalition.
					(NN)National
			 Emergency Numbers Association.
					IIFunding
			201.DefinitionsIn this title—
				(1)the term
			 Assistant Secretary means the Assistant Secretary of Commerce for
			 Communications and Information;
				(2)the term
			 appropriate committees of Congress means—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Commerce, Science, and Transportation of the Senate;
					(C)the Committee on
			 Energy and Commerce of the House of Representatives; and
					(D)the Committee on
			 Homeland Security of the House of Representatives;
					(3)the term
			 Construction Fund means the Public Safety Interoperable Broadband
			 Network Construction Fund established under section 202;
				(4)the term
			 Maintenance and Operation Fund means the Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 202; and
				(5)the term
			 Secretary means the Secretary of Homeland Security.
				202.Funding
				(a)Establishment of
			 Funds
					(1)Construction
			 fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Construction Fund.
						(B)PurposeThe
			 Secretary shall establish and administer the grant program under section 203
			 using the funds deposited in the Construction Fund.
						(C)Credit
							(i)Borrowing
			 authorityThe Secretary may borrow from the general fund of the
			 Treasury beginning October 1, 2011, such sums as may be necessary, but not to
			 exceed $2,000,000,000, to implement section 203.
							(ii)ReimbursementThe
			 Secretary of the Treasury shall reimburse the general fund of the Treasury,
			 without interest, for any amounts borrowed under clause (i) as funds are
			 deposited into the Construction Fund, but in no case later than December 31,
			 2014.
							(2)Maintenance and
			 operation fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Public Safety Interoperable Broadband Network Maintenance and Operation
			 Fund.
						(B)PurposeThe
			 Secretary shall use the funds deposited in the Maintenance and Operation Fund
			 to carry out section 204.
						(3)Narrowbanding
			 compliance assistance program
						(A)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Narrowbanding Compliance Assistance
			 Program.
						(B)PurposeThe Secretary shall use the funds deposited
			 in the Narrowbanding Compliance Assistance Program to carry out section
			 207.
						(b)Initial
			 Distribution of Auction Proceeds in FundsNotwithstanding
			 subparagraphs (A) and (D) of section 309(j)(8) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(8)), the Secretary of the Treasury shall deposit the
			 proceeds (including deposits and upfront payments from successful bidders) from
			 the auction of the spectrum described in section 205 in the following
			 manner:
					(1)All proceeds less
			 than or equal to $5,500,000,000 shall be deposited in the Construction Fund and
			 shall be made available to the Secretary without further appropriations.
					(2)Any proceeds
			 exceeding $5,500,000,000 shall be deposited in the Maintenance and Operation
			 Fund and shall be made available to the Secretary without further
			 appropriations.
					(c)Transfer of
			 Funds at Completion of ConstructionThe Secretary of the Treasury
			 shall transfer to the Maintenance and Operation Fund any funds remaining in the
			 Construction Fund after the date of the completion of the construction phase,
			 as determined by the Secretary.
				(d)Transfer of
			 Funds to TreasuryThe Secretary of the Treasury shall transfer to
			 the general fund of the Treasury any funds remaining in the Maintenance and
			 Operation Fund after the end of the 10-year period following receipt of notice
			 by the Secretary of Homeland Security that construction of the nationwide
			 system has been completed.
				(e)Authorization of
			 Appropriations
					(1)Construction
			 fundThere are authorized to be appropriated to the Secretary for
			 deposit in the Construction Fund in and after fiscal year 2012 an amount not to
			 exceed the amount set forth in paragraph (4).
					(2)Maintenance and
			 operation fundThere are authorized to be appropriated to the
			 Secretary for deposit in the Maintenance and Operation Fund in and after fiscal
			 year 2012 an amount not to exceed the amount set forth in paragraph (4).
					(3)Narrowbanding
			 compliance assistance programThere are authorized to be appropriated to
			 the Secretary for deposit in the Narrowbanding Compliance Assistance Program in
			 and after fiscal year 2012 an amount not to exceed the amount set forth in
			 paragraph (4).
					(4)LimitationThe
			 authorization of appropriations under paragraphs (1) and (2) may not exceed a
			 total of $5,500,000,000 and paragraph (3) may not exceed $400,000,000.
					203.Public safety
			 interoperable broadband network construction
				(a)Construction
			 Grant Program EstablishmentThe Secretary shall take such action
			 as is necessary to establish a grant program to assist public safety entities
			 to establish a nationwide public safety interoperable broadband network in the
			 700 megahertz band.
				(b)ProjectsThe
			 projects for which construction grants may be made under this section are the
			 following:
					(1)Construction of a
			 new public safety interoperable broadband network using public safety
			 infrastructure or commercial infrastructure, or both, in the 700 megahertz
			 band.
					(2)Improvement of the
			 existing public safety and commercial networks and construction of new
			 infrastructure to meet public safety requirements.
					(c)Matching
			 Requirements
					(1)Federal
			 shareThe Federal share of the cost of carrying out a project
			 under this section may not exceed 80 percent of the eligible costs of carrying
			 out a project, as determined by the Secretary in consultation with the Chairman
			 of the Federal Communications Commission.
					(2)Non-federal
			 shareThe non-Federal share of the cost of carrying out a project
			 under this section may be provided through an in-kind contribution.
					(d)RequirementsNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall establish grant program requirements including the following:
					(1)Defining entities
			 that are eligible to receive a grant under this section.
					(2)Defining eligible
			 costs for purposes of subsection (c)(1).
					(3)Determining the
			 scope of network infrastructure eligible for grant funding under this
			 section.
					(4)Conditioning grant
			 funding on compliance with the Federal Communications Commission’s license
			 terms.
					(5)Ensuring that all
			 grant funds are in compliance with and support the goals of the National
			 Emergency Communications Plan and the Statewide Communication Interoperability
			 Plans for each State and territory.
					(e)Technical
			 AssistanceThe Secretary will enhance the Office of Emergency
			 Communications Technical Assistance Program to assist grantees with best
			 practices and guidance in implementing these projects.
				204.Public safety
			 interoperable broadband maintenance and operation
				(a)Maintenance and
			 Operation Reimbursement ProgramThe Secretary shall administer a
			 program through which not more than 50 percent of maintenance and operational
			 expenses associated with the public safety interoperable broadband network may
			 be reimbursed from the Maintenance and Operation Fund for those expenses that
			 are attributable to the maintenance, operation, and improvement of the public
			 safety interoperable broadband network.
				(b)ReportNot
			 later than 7 years after the commencement of the reimbursement program
			 established under subsection (a), the Secretary shall submit to Congress a
			 report on whether to continue to provide funding for the Maintenance and
			 Operation Fund following completion of the period provided for under section
			 202(d).
				205.Audits
				(a)In
			 GeneralNot later than 3 years after the date of enactment of
			 this Act, and every 3 years thereafter, the Comptroller General of the United
			 States shall perform an audit of the financial statements, records, and
			 accounts of the—
					(1)Public Safety
			 Interoperable Broadband Network Construction Fund established under section
			 202(a)(1);
					(2)Public Safety
			 Interoperable Broadband Network Maintenance and Operation Fund established
			 under section 202(a)(2);
					(3)construction grant
			 program established under section 203; and
					(4)maintenance and
			 operation grant program established under section 204.
					(b)GAAPEach
			 audit required under subsection (a) shall be conducted in accordance with
			 generally accepted accounting procedures.
				(c)Report to
			 CongressA copy of each audit required under subsection (a) shall
			 be submitted to the appropriate committees of Congress.
				206.Auction of
			 spectrum to fund the interoperable broadband network construction fund, the
			 operation and maintenance fund, and the nar­row­band­ing compliance assistance
			 program
				(a)Reallocation of
			 spectrumNot later than 1 year after the date of enactment of
			 this Act, the Assistant Secretary shall reallocate for commercial use
			 electromagnetic spectrum at 1755–1780 megahertz.
				(b)AuctionNot later than 18 months after the date of
			 enactment of this Act, the Federal Communications Commission shall establish
			 rules for pairing electromagnetic spectrum bands at 1755–1780 megahertz and
			 2155–2180 megahertz, inclusive, frequencies between 1780–1800 megahertz and
			 2180–2200 megahertz, and the frequencies between 1915–1920 megahertz and
			 2020–2025 megahertz, and auction the licenses for such paired spectrum in
			 accordance with section 309(j) of the Communications Act of 1934 (47 U.S.C.
			 309(j)).
				207.Narrowbanding
			 assistance
				(a)In
			 GeneralThe Secretary shall establish a Narrowbanding Compliance
			 Assistance Program to assist eligible recipients in meeting the January 2,
			 2013, narrowbanding deadline established by the Federal Communications
			 Commission.
				(b)EligibilityPublic
			 safety jurisdictions operating land mobile radio systems in the 150–512
			 megahertz radio bands are eligible to apply for funding from the Narrowbanding
			 Compliance Assistance Program. Such applications must be submitted to the
			 Secretary not later than six months after the completion of
			 narrowbanding.
				(c)Allowable
			 UsesFunding under the Narrowbanding Compliance Assistance
			 Program may be used to reimburse eligible recipients for costs incurred from
			 the purchase of 12.5 kHz technology.
				208.Extension of
			 auction authority and assurance of open auctions
				(a)Extension of
			 auction authoritySection 309(j)(11) of the Communications Act of
			 1934 (47 U.S.C. 309(j)(11)) is amended by striking 2012 and
			 inserting 2020.
				(b)EligibilityThe
			 Federal Communications Commission shall ensure that no bidder is deemed
			 ineligible for or otherwise excluded from an auction specified in this Act, or
			 any other competitive bidding process under section 309(j) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)), on account of its size or amount
			 of its other spectrum holdings.
				209.Report on
			 efficient use of public safety spectrumNot later than 3 years after the date of
			 enactment of this Act and every 3 years thereafter, the Federal Communications
			 Commission shall conduct a study and submit to the appropriate committees of
			 Congress a report—
				(1)on the spectrum
			 held by the public safety broadband licensee;
				(2)on how efficiently
			 such spectrum is being used; and
				(3)that provides a
			 recommendation for whether more spectrum needs to be made available to meet the
			 needs of public safety entities.
				210.Report on
			 long-term interoperability using IP-based solutionsNot later than 2 years after the date of
			 enactment of this Act, the Federal Communications Commission, in consultation
			 with the Secretary and the Assistant Secretary, shall issue a report and order,
			 after allowing time for notice and comment, including comment from public
			 safety users, and shall submit such report to the appropriate committees of
			 Congress, on whether Internet Protocol-enabled solutions could aid
			 interoperability.
			
